choDETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the expedited amendment filed 01/21/2022, Claim 5 is amended. Claims 1-4 and 8-9 are cancelled. Claims 5-7 are pending. No new matter has been added. 


With respect to the amendment filed on 01/21/2022, see pages 4-6, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 5-7 are allowed. 










Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 5-7 are allowed. 
Independent Claim 5 recite the limitations of: receiving  a three-dimensional map of a plurality of body cavities of a body of a patient, obtaining, from  an intraoperative imaging modality, a two-dimensional intraoperative an image of the a radiopaque instrument within the body of the patient, wherein the radiopaque instrument has at least two markers attached to it, wherein the at least two radiopaque markers have a  defined distance between them, wherein at least two of the plurality of body cavities are shown in the two- dimensional image, and wherein the radiopaque instrument may be perceived from the image as located in at least a first one of the plurality of body cavities of the patient or a second one of the plurality of body cavities of the patient: obtaining the a pose of the intraoperative imaging modality relative to the three- dimensional map, identifying a first location of the a first one of the at least two radiopaque markers  on the two-dimensional intraoperative, identifying a second location of the a second one of the at least two radiopaque markers  on the two-dimensional intraoperative image, projecting the first location of the first one of the at least two radiopaque markers on the three-dimensional map to identify (1) a possible three-dimensional location of the first one of the 2radiopaque markers in the first one of the plurality of body cavities and (2) a possible three- dimensional location of the first one of the radiopaque markers in the second one of the plurality of body cavities; projecting the second location of the second one of the at least two radiopaque 

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Leung et al. in paragraph [0006] discloses systems adapted to provide an augmented reality image. Some example systems may include a processor and a memory coupled to the processor. Example systems may further include an image generation module which executes in the processor from the memory and which, when executed by the processor, causes the processor to perform 

However, Jeung et al., even if combined, fail to teach or suggest receiving  a three-dimensional map of a plurality of body cavities of a body of a patient, obtaining, from  an intraoperative imaging modality, a two-dimensional intraoperative an image of the a radiopaque instrument within the body of the patient, wherein the radiopaque instrument has at least two markers attached to it, wherein the at least two radiopaque markers have a  defined distance between them, wherein at least two of the plurality of 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20180185113-A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/Pinalben Patel/Examiner, Art Unit 2661